Title: General Orders, 25 August 1777
From: Washington, George
To: 



Head Quarters, Wilmington [Del.] August 25th 1777.



At a General Court Martial held the 23rd instant whereof Lieut. Col. White was president. Capt. Henry Lee, of Col. Blands regiment of light horse; charged with “Disobedience of orders”—was tried—The sentence of the court is as follows. viz. “The Court having fully considered the charge and evidence are unanimously of opinion, that Capt. Henry Lee is not guilty of the charge exhibited against him, and do acquit him with honor—And they are also unanimously of opinion, that the charge against Capt. Lee is groundless and vexatious, and that Capt. Lee, in what he did, acted merely for the good of his troop”—The Commander in Chief approves of Capt. Lee’s acquital with honor.
The whole body horse are to parade at Head Quartrs to morrow morning precisely at five o’clock—Each officer and man to bring with him one day’s provision cooked.
